NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JAMES M. HELMS,
Petition.er,
V.
DEPARTMENT OF THE ARMY,
Resp0nden,t.
2010-3183
1
Petition for review of the Merit Systems Protection
Board in case no. CH0752090251-I-1.
ON MOTION
ORDER
The petitioner moves for clarification of the briefing
schedule
The petitioner timely filed his brief on November 30,
2010.
Upon consideration thereof '
IT ls ORoERED THAT:
The motion is moot.

HELMS V. ARMY
JAN 14 2911 /8/Jan H0rba1y
Date J an Horbaly
CC
s8
Russell J. Upton, Esq.
Scott D. Spiege1, Esq.
FoR THE CoURT
C1erk
U.8. 6
m€
§
535
EALS
RCU|T
JAN14Z01I
1AN HDRBAL¥
CI.ERK
l
FOR